Shea, J.,
concurring. Although I agree with the majority that the habeas petition must be dismissed and *799the judgment of the habeas court reversed, I would reach that result upon the ground that the petition should have been dismissed at the outset for lack of jurisdiction over the state of New York, the validity of whose judgment convicting the petitioner is under attack in this proceeding. The detainer lodged against the petitioner is based on the New York judgment and authorizes the respondent to hold him in custody for delivery to New York officials when his Connecticut sentence has been served. The detainer, however, is simply a device for enforcement of the New York judgment and must be honored so long as that judgment remains in force. The petitioner purports to seek merely the “dismissal of the conviction detainer” and not to “overturn the New York criminal conviction.” This, however, is a distinction without a difference, as the majority implicitly recognizes by addressing the validity of the New York judgment and holding that the procedural rule announced in Cuyler v. Adams, 449 U.S. 433, 101 S. Ct. 703, 66 L. Ed. 2d 641 (1981), is not retroactive and thus cannot impair that judgment or the detainer filed pursuant thereto.
Because the validity of the detainer that the petitioner concedes he is attempting to have dismissed is inextricably linked to the validity of the New York judgment, this court cannot properly consider the issue raised without the presence of New York in this suit. That state has the primary interest in upholding the validity of the detainer it has filed as a means of assuring delivery of the petitioner to its custody upon the expiration of his Connecticut sentence. The respondent warden, representing this state, has no significant interest in the suit because the petitioner will have satisfied his obligation for the crimes he has committed in this state before the detainer becomes operative.
In Remick v. Lopes, 203 Conn. 494, 525 A.2d 502 (1987), on which the trial court relied in concluding that *800it had jurisdiction over this petition, we held that under the Interstate Agreement on Detainers (IAD), General Statutes § 54-186, Connecticut, as the “sending” state had jurisdiction to entertain an action by a prisoner seeking to invalidate detainers filed pursuant to the IAD by Massachusetts as the “receiving state” for the purpose of prosecuting charges against the prisoner in that state. The postjudgment detainer filed by New York against this petitioner, however, is not based on the IAD, which involves only pretrial detainers, but upon a judgment of a sister state to which we are constitutionally obliged to give “full faith'and credit.” The validity of any judgment can properly be considered only when all those having a legal interest therein have been made parties to the action.
Because the state of New York is an indispensable party to an action challenging the validity of the judgment it has obtained against the petitioner, the habeas court lacked jurisdiction to consider the issues raised in the petition, which relate wholly to the validity of the New York judgment. So far as the record discloses, the state of New York has not even been given notice of this proceeding, despite the fact that its interest is “of such a nature that a final decree cannot be made without either affecting that interest, or leaving the controversy in such condition that its final termination may be wholly inconsistent with equity and good conscience.” Shields v. Barrow, 58 U.S. (17 How.) 130, 139, 15 L. Ed. 158 (1855). “[F]air notice is an essential prerequisite to any kind of judgment.” 1 Restatement (Second), Judgments § 5, comment b. Notice, however, would not satisfy the jurisdictional requirement for the presence of New York as a party in this litigation, in which the outcome must turn upon the validity of its judgment. Since we have no jurisdiction over an indispensable party to the controversy raised by the peti*801tion, I would reverse the judgment and remand the case to the habeas court with direction to dismiss the petition for lack of jurisdiction.